Case 1:19-cr-00257-WJM Document 24 Filed 10/28/19 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00257-WJM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1.    ERIC KING,

      Defendant.


        UNITED STATES’ UNOPPOSED MOTION FOR PROTECTIVE ORDER


      The United States of America moves for a Protective Order under Fed. R. Crim.

P. 16(d)(1) to cover the government’s production of certain discovery. The undersigned

has conferred with counsel for Defendant, who does not oppose this motion.

      The Grand Jury returned a one-count Indictment charging Defendant with

Assault on a Federal Officer, in violation of 18 U.S.C. § 111(a)(1), (b). ECF 1.

      At the time of the alleged crime, Defendant was incarcerated at the Federal

Correctional Institution in Florence, Colorado. Id. Good cause supports the Court’s

entry of the attached proposed Protective Order. See Fed. R. Crim. P. 16(d)(1) (“At any

time the court may, for good cause, deny, restrict, or defer discovery and inspection, or

grant other appropriate relief.”). The discovery to be produced may include information

that may implicate prison security and safety, the safety of persons both within and

outside the prison, law enforcement techniques or investigations, and other sensitive

personal information of inmates and Bureau of Prisons employees. The Bureau, as the

sole owner and custodian of some of the discoverable documents, has an interest in

                                            1
Case 1:19-cr-00257-WJM Document 24 Filed 10/28/19 USDC Colorado Page 2 of 3




ensuring that this information is not subject to widespread dissemination. The United

States is also seeking this protective order to safeguard the privacy interests of the

complaining witness in this matter, including privacy of medical information.

       The Protective Order details the limits on the use of such confidential information,

both during the case and after its termination. Moreover, the Protective Order provides

a mechanism for the parties to object to the designation of confidential information,

which includes a mandatory conferral process before the issue is raised with the Court.

See Proposed Protective Order at ¶ 11. This provision in particular will minimize the

necessity for judicial intervention in dealing with discovery materials. See Gillard v.

Boulder Valley School Dist., 196 F.R.D. 382, 386 (D. Colo. 2000).

       Accordingly, the United States respectfully requests that this unopposed motion

be granted and that the Court enter a Protective Order in the form attached to this

motion.

                                                 Respectfully submitted,

                                                 JASON R. DUNN
                                                 United States Attorney


                                                 s/ Aaron Teitelbaum
                                                 Aaron M. Teitelbaum
                                                 Assistant United States Attorney
                                                 United States Attorney’s Office
                                                 District of Colorado
                                                 1801 California Street, Suite 1600
                                                 Denver, Colorado 80202
                                                 Telephone: (303) 454-0100
                                                 E-mail: aaron.teitelbaum@usdoj.gov




                                             2
Case 1:19-cr-00257-WJM Document 24 Filed 10/28/19 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE

      I hereby certify that on October 28, 2019, I filed the foregoing with the Clerk of
Court which will send notification of such filing to all counsel of record.



                                                 s/ Aaron Teitelbaum
                                                 Aaron Teitelbaum
                                                 Assistant United States Attorney
                                                 United States Attorney’s Office
                                                 District of Colorado




                                             3
